
	
		II
		112th CONGRESS
		1st Session
		S. 53
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye (for himself
			 and Mr. Reed) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To express the sense of the Senate
		  concerning the establishment of Doctor of Nursing Practice and Doctor of
		  Pharmacy dual degree programs.
	
	
		1.Short titleThis Act may be cited as the
			 Doctor of Nursing Practice and Doctor
			 of Pharmacy Dual Degree Program Act of 2011.
		2.FindingsThe Senate makes the following
			 findings:
			(1)The terms dual,
			 joint, double, or combined degrees are used interchangeably, and such terms
			 mean students working for 2 different and distinct degrees in parallel,
			 completing 2 degrees in less time than it would take to complete each degree
			 separately.
			(2)The overall
			 purpose of the innovative cross cutting dual or joint degree nursing programs
			 is to prepare nurses to expand the traditional scope of nursing practice, with
			 the goal of strengthening health care teams.
			(3)The American
			 Association of Colleges of Nursing (AACN) 2009 survey of schools of nursing
			 documents that there are over 100 nursing schools that offer dual degree
			 programs of which 74 are MSN/MBA programs, 34 are MSN/MPH programs, 10 are
			 MSN/MHA programs, 5 are MSN/MPA programs, 4 are MSN/MDIV programs, and 3 are
			 MSN/JD programs.
			(4)There is
			 currently no dual degree program that combines nursing and pharmacology.
			(5)Recently, the
			 University of Hawaii at Hilo has explored the option of nursing and pharmacy
			 partnering to meet the needs of the changing health care field.
			3.Sense of the
			 SenateIt is the sense of the
			 Senate that—
			(1)there should be
			 established a Doctor of Nursing Practice (DNP) and Doctor of Pharmacy (PharmD)
			 dual degree program;
			(2)the development
			 of a joint degree in nursing and pharmacology should combine a Doctor of
			 Nursing Practice (DNP) with a Doctor of Pharmacy (PharmD);
			(3)such a dual
			 degree program would improve patient outcomes;
			(4)through such a
			 dual collaborative role, health providers will be better able to meet the
			 unique needs of rural communities across the age continuum and in diverse
			 settings;
			(5)such a dual
			 degree program—
				(A)would enhance
			 collaboration between Doctors of Nursing Practice and physicians regarding drug
			 therapy;
				(B)would provide for
			 research concerning, and the implementation of, safer medication
			 administration;
				(C)would broaden the
			 scope of practice for pharmacists through education and training in diagnosis
			 and management of common acute and chronic diseases;
				(D)would provide new
			 employment opportunities for private physician or nurse-managed clinics,
			 walk-in clinics, school clinics, or clinics at institutions of higher
			 education, long-term care facilities, Veteran Administration facilities,
			 hospitals and hospital clinics, hospice centers, home health care agencies,
			 pharmaceutical companies, emergency departments, urgent care sites, physician
			 group practices, extended care facilities, and research centers; and
				(E)would assist in
			 filling the need for primary care providers with an expertise in geriatrics and
			 pharmaceuticals; and
				(6)additional
			 research and evaluation should be conducted to determine the extent to which
			 graduates of such a dual degree program improve primary health care, address
			 disparities, diversify the workforce, and increase quality of service for
			 underserved populations.
			
